

117 HR 5255 IH: To amend section 7014 of the Elementary and Secondary Education Act of 1965 to advance toward full Federal funding for impact aid, and for other purposes.
U.S. House of Representatives
2021-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5255IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2021Mr. Levin of California (for himself and Mr. Young) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend section 7014 of the Elementary and Secondary Education Act of 1965 to advance toward full Federal funding for impact aid, and for other purposes.1.Amendment to ESEASection 7014 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7714) is amended by striking subsections (a) through (c) and inserting the following:(a)Payments for Federal acquisition of real propertyFor the purpose of making payments under section 7002, there are authorized to be appropriated—(1)$87,313,000 for fiscal year 2022;(2)$98,313,000 for fiscal year 2023;(3)$109,313,000 for fiscal year 2024;(4)$120,313,000 for fiscal year 2025; and(5)$131,313,000 for fiscal year 2026.(b)Basic payments; payments for heavily impacted local educational agenciesFor the purpose of making payments under section 7003(b), there are authorized to be appropriated—(1)$1,544,242,000 for fiscal year 2022;(2)$1,734,242,000 for fiscal year 2023;(3)$1,924,242,000 for fiscal year 2024;(4)$2,114,242,000 for fiscal year 2025; and(5)$2,304,242,000 for fiscal year 2026.(c)Payments for children with disabilitiesFor the purpose of making payments under section 7003(d), there are authorized to be appropriated—(1)$57,316,000 for fiscal year 2022;(2)$66,316,000 for fiscal year 2023;(3)$75,316,000 for fiscal year 2024;(4)$84,316,000 for fiscal year 2025; and(5)$93,316,000 for fiscal year 2026..